Opinion issued September 26, 2017




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00235-CV
                           ———————————
                    MICHAEL O. WHITMIRE, Appellant
                                        V.
                    HARRIS COUNTY, ET AL, Appellees


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-03976


                         MEMORANDUM OPINION

      Appellant, Michael O. Whitmire, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a) (West 2013), 101.041

(West Supp. 2016); Order, Fees Charged in the Supreme Court, in Civil Cases in the
Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc.

Docket No. 15-9158 (Tex. Aug. 28, 2015). Further, appellant has not paid or made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      On August 16, 2017, appellees filed a motion to dismiss the appeal for want

of prosecution. See TEX. R. APP. P. 42.3. More than ten days have passed and

appellant has not responded to the motion to dismiss. We grant the motion and

dismiss the appeal for nonpayment of all required fees and for want of prosecution.

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                          2